531 So.2d 456 (1988)
STATE of Louisiana
v.
Kerry WEILBACHER.
No. 88-K-0925.
Supreme Court of Louisiana.
September 30, 1988.
*457 John M. Mamoulides, Dist. Atty., Dorothy A. Pendergast, Asst. Dist. Atty., Gretna, for applicant.
Wayne Douglas Mancuso, Harahan, for respondent.
PER CURIAM.
Granted. The judgment of the court of appeal, which dismissed relator's application for review because the record did not contain a signed judgment, is reversed. In a bench trial a judgment of guilty, pronounced by the judge on the record in open court and recorded in the minutes, is sufficient. The case is remanded to the court of appeal for consideration of and action on the merits of the application.
DENNIS, Justice, dissenting.
The court of appeal judgment is correct: "A valid sentence must rest upon a valid and sufficient ... judgment...." La.C. Cr.P. art. 872; see id., comment (d).